Exhibit Investor Contact:Jeremy Friedman Executive Vice President and Chief Financial Officer 978-570-6879 Jeremy.friedman@accellent.com For Immediate Release Accellent Inc. Reports Second Quarter 2008 Financial Results Wilmington, MA. (August 12, 2008)– Accellent Inc. (the “Company”), a wholly owned subsidiary of Accellent Holdings Corp. (“Accellent”), today announced results for the fiscal second quarter ended June 30, 2008. “Ourfocus on increasing value for our customers has continued to drive revenue growth.Our second quarter 2008 revenue marks our sixth consecutive quarter of sequential revenue growth and is the highest quarterly revenue amount in the Company’s history,” said Robert Kirby, President and CEO of Accellent.“In addition, our focus on continuous improvement in the areas of cost reduction and working capital utilization have benefited our second quarter 2008 results.” Second Quarter 2008 Financial Results Net sales increased 14.0 % to $135.8 million in the second quarter of 2008 compared with $119.1 million in the second quarter of 2007.Sales improved sequentially for the sixth consecutive quarter and improved 5.3% compared to the first quarter of 2008. Our net loss was $1.3 million in the second quarter of 2008 compared with a net loss of $4.1 million in the second quarter of 2007. Adjusted EBITDA for the second quarter of 2008 was $27.3 million, or 20.1% of sales, compared to Adjusted EBITDA of $21.3 million, or 17.9 % of sales, in the second quarter of 2007. Six Months Ended June 30, 2008 Financial Results Net sales increased 14.8 % to $264.8 million in the first half of 2008 compared with $230.6 million in the first half of 2007. A net loss of $9.0 million was recorded in the first half of 2008 compared with a net loss of $89.8 million in the first half of 2007.During the first half of 2007 we completed a goodwill impairment analysis resulting in a goodwill impairment charge of $82.3 million which is reflected in the net loss for that period. Adjusted EBITDA for the first half of 2008 was $52.5 million or 19.8% of sales compared to Adjusted EBITDA of $43.2 million, or 18.7% of sales in the first half of Reconciliations of non-GAAP financial measures to GAAP financial measures are provided in the financialinformation accompanying this press release. Conference Call Robert Kirby, President and Chief Executive Officer and Jeremy Friedman, Executive Vice President and Chief Financial Officer will discuss second quarter and year to date 2008 results in a conference call scheduled for today, August 12, 2008 at 5:00 p.m. Eastern Time.The teleconference can be accessed live on the Internet through the Investor Relations section of the Accellent website at www.accellent.com or by calling (888) 680-0879 pass code 51974018.Please visit the website or dial in 10 to 15 minutes prior to the beginning of the call to download and install any necessary audio software.A replay of the conference call will be available at www.accellent.com or by telephone at (888) 286-8010 pass code 28940880 until August 24, About Accellent Accellent provides fully integrated outsourced manufacturing and engineering services to the medical device industry in the cardiology, endoscopy, drug delivery, neurology and orthopaedic markets.Accellent has broad capabilities in design and engineering services, precision component fabrication, finished device assembly and complete supply chain management.These capabilities enhance customers’ speed to market and return on investment by allowing them to refocus internal resources more efficiently.For more information, please visit www.accellent.com Forward-Looking Statements This press release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Act of 1934, as amended.All statements included herein, other than statements of historical fact, may constitute forward-looking statements.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to be correct.Important factors that could cause actual results to differ materially from the Company’s expectations are disclosed in the risk factors contained in the Company’s Form 10-K for the year ended December 31, 2007 filed with the Securities and Exchange Commission on March 31, 2008.All forward-looking statements are expressly qualified in their entirety by such factors. Accellent Inc. Consolidated Condensed Statements of Operations (in thousands) (unaudited) Three Months Ended Six Months Ended June30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Net sales $ 135,791 $ 119,081 $ 264,759 $ 230,565 Cost of sales (exclusive of amortization) 99,150 88,756 193,968 169,103 Gross profit 36,641 30,325 70,791 61,462 Selling, general and administrative expenses 15,436 11,740 29,937 24,227 Research and development expenses 729 611 1,480 1,351 Restructuring charges 788 36 2,371 708 Amortization of intangibles 3,735 3,735 7,470 8,036 Impairment of goodwill and other intangible assets — 1,287 — 82,340 Income (loss) from operations 15,953 12,916 29,533 (55,200 ) Interest expense, net (16,289 ) (16,757 ) (33,336 ) (32,914 ) Gain (loss) on derivative instruments 521 142 (357 ) 58 Other expense (175 ) (115 ) (788 ) (94 ) Income (loss) before income taxes 10 (3,814 ) (4,948 ) (88,150 ) Income tax expense 1,268 274 4,021 1,686 Net loss $ (1,258 ) $ (4,088 ) $ (8,969 ) $ (89,836 ) Accellent Inc. Reconciliation of Net Loss to EBITDA to Adjusted EBITDA (in thousands) (unaudited) Three Months Ended Six Months Ended June30, 2008 June 30, 2007 June30, 2008 June 30, 2007 Net loss $ (1,258 ) $ (4,088 ) $ (8,969 ) $ (89,836 ) Income tax expense 1,268 274 4,021 1,686 Interest expense, net 16,289 16,757 33,336 32,914 Depr. and amortization 8,848 8,683 17,508 17,736 EBITDA (1) $ 25,147 $ 21,626 $ 45,896 $ (37,500 ) Impairment of goodwill and other intangibles — 1,287 — 82,340 Restructuring and other related costs 857 36 2,440 708 Employee stock-based compensation 639 (2,890 ) 914 (4,761 ) (Gain) loss on derivative instruments (521 ) (142 ) 357 (58 ) Non-employee stock-based compensation 390 567 834 1,041 Other 804 792 2,015 1,389 Adjusted EBITDA (1) $ 27,316 $ 21,276 $ 52,456 $ 43,159 (1)EBITDA and Adjusted EBITDA presented in this press release are supplemental measures of our performance that are not required by, or presented in accordance with, GAAP.EBITDA and Adjusted EBITDA are not measurements of our financial performance under GAAP and should not be considered as alternatives to net income or any other performance measures derived in accordance with GAAP, or as an alternative to cash flow from operating activities as a measure of our liquidity. EBITDA represents net income (loss) before net interest expense, income tax expense, depreciation and amortization.Adjusted EBITDA is defined as EBITDA further adjusted to give effect to unusual items, non-cash items, the pro forma effect of acquisitions as if they had taken place at the beginning of the periods covered by the covenant calculation and other adjustments, all of which are required in calculating covenant ratios and compliance under the indenture governing our senior subordinated notes and under our senior secured credit facility. For the periods presented, Adjusted EBITDA includes adjustments for: restructuring and other related charges, impairment of goodwill and other intangible assets, gains and losses from derivative instruments, gain on sale of property, non-operating currency transaction losses, certain stock compensation related charges, severance, executive relocation, CEO search costs, non-cash consulting expenses and management fees. We believe that the presentation of EBITDA and Adjusted EBITDA is appropriate to provide additional information to investors about the calculation of certain financial covenants in the indenture governing our senior subordinated notes and under our senior secured credit facility.Adjusted EBITDA is a material component of these covenants.We also present EBITDA because we consider it an important supplemental measure of our performance and believe it is frequently used by securities analysts, investors and other interested parties in the evaluation of high yield issuers, many of which present EBITDA when reporting their results. Accellent Inc. Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, 2008 December 31, 2007 Assets Current assets Cash and cash equivalents $ 7,083 $ 5,688 Accounts receivable, net 58,833 50,961 Inventories, net 69,986 67,399 Prepaid expenses and other 4,730 4,971 Total current assets 140,632 129,019 Property and equipment, net 132,377 133,045 Goodwill 629,854 629,854 Intangibles, net 201,975 209,444 Deferred financing costs and other assets 19,157 21,003 Total assets $ 1,123,995 $ 1,122,365 Liabilities and stockholder’s equity Current liabilities Current portion of long-term debt $ 4,037 $ 4,187 Accounts payable 28,432 23,571 Accrued expenses 32,159 26,268 Total current liabilities 64,628 54,026 Notes payable and long-term debt 714,279 717,014 Other long-term liabilities 35,532 39,330 Total liabilities 814,439 810,370 Stockholder’s equity 309,556 311,995 Total liabilities and stockholder’s equity $ 1,123,995 $ 1,122,365
